Citation Nr: 1147162	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a major depressive disorder.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1989.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision entered in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying TDIU entitlement, and also its March 2007 determination in assigning an initial rating of 30 percent, effective from May 2006, for a major depressive disorder.  By additional rating action in August 2007, the RO increased the rating assigned for a major depressive disorder from 30 percent to 50 percent, effective from May 2006.  

This appeal was most recently before the Board in March 2010, at which time it was remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's completion of the requested actions, the case has since been returned to the Board for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From May 4, 2006, to the present, the Veteran's major depressive disorder is shown to be manifested by a range of scores on the Global Assessment of Functioning (GAF) scale approximating 50, with symptoms and findings denoting 

occupational and social impairment with deficiencies in most areas, which more closely approximate the criteria for a 70 percent rating, but none greater.  

2.  The schedular criteria for rating of the Veteran's major depressive disorder are adequate for evaluation of the specific manifestations resulting from her disorder and the corresponding level of impairment.  

3.  The Veteran's service-connected disabilities include a major depressive disorder (70 percent), bronchial asthma (30 percent), endometriosis (30 percent), left hip bursitis (10 percent), and left neck torticollis (10 percent) and warrant a combined disability evaluation of 90 percent; she is rendered unemployable solely as a result of those service-connected disabilities, considering her educational background involving receipt of an undergraduate degree and past work experience as an accounts payable clerk, systems analyst, receptionist, customer service and computer support representative, automation assistant, and census worker.  


CONCLUSIONS OF LAW

1.  From May 4, 2006, to the present, the criteria for the assignment of a 70 percent rating, but no greater than 70 percent, for a major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2011). 

2.  The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As noted above, this matter was previously remanded by the Board in March 2010 so that additional development could be undertaken.  All of the actions sought by the Board through its recent remand were accomplished and there is no contrary argument advanced by the Veteran or on her behalf.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letters, dated in May and August 2006, to the Veteran as to the underlying claim for service connection for a major depressive disorder and TDIU entitlement.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was provided to the appellant prior to the RO's initial action on the claims in question in November 2006 and March 2007, in accord with Pelegrini.  Moreover, the claims for initial rating, including TDIU, herein on appeal are downstream issues from that of service connection and further VCAA notice as to downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It also appears that the Court has determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished VCAA notice with regard to the claim of service connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (as to a claim for an earlier effective date that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA medical examinations in connection with the instant appeal.  The findings from those examinations are detailed and comprehensive in scope and are such as to permit the Board to evaluate the disabilities at issue both fairly and fully.  On that basis, further development action relative to the Veteran's major depressive disorder and TDIU claims is not indicated.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing laws and regulations. 


Initial Rating: Major Depressive Disorder

The record reflects that service connection for a major depressive disorder, secondary to service-connected endometriosis, was established by the RO through its rating decision of March 2007.  At that time, a 30 percent schedular evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, effective from May 4, 2006.  The initial rating assigned was timely appealed, and during that appeal, the RO by its rating decision of August 2007 increased the rating assigned from 30 percent to 50 percent, effective from May 4, 2006.  Therefore, the question for review on appeal is whether an initial rating in excess of 50 percent is for assignment at any point from May 4, 2006.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001) (where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged").  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Major depressive disorder is evaluated under 38 C.F.R. § 4.130, DC 9434.  Under the general rating formula for mental disorders, a 50 percent rating is warranted if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

The GAF is a scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.  

The record reflects that the signs, symptoms, and manifestations of the Veteran's major depression have been described by various examining and treating medical professionals as ranging from moderate to severe, with GAF scale scores ranging from 50 to 55.  Even when noted as but moderate, assignment of a GAF of 55 dating to the VA's psychological examination in November 2006 is indicated.  The Veteran is shown to have been in receipt of treatment for her major depressive disorder for some time, with a VA outpatient note of September 2006 indicating that the Veteran was spending 16 hours daily in her bed, only a portion of which was spent sleeping.  Her isolation was noted to be associated with her depression, along with other symptoms involving recurrent dreams, preoccupation with issues involving children not her own, irritability, apathy, withdrawal, inactivity, poor emotional composure, and overeating.  

Subsequent VA outpatient evaluation raised the question of malingering, but no confirmation thereof is indicated within the record and the most recent evaluation of the Veteran by VA in May 2010 did not result in any finding that malingering was in fact present.  Also shown is the presence of a panic disorder, as noted on a VA examination in May 2010, but its manifestations were not dissociated from those of the Veteran's major depression and, thus, are to be considered in the rating of the service-connected disability at issue.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected disability from any other diagnosed disorder, VA must consider all symptoms in the adjudication of the claim). 

On a VA psychological or psychiatric examination in May 2010, the Veteran was noted to have last worked in 2002 as an office automation assistant and she complained of a worsening of her depression and her coping skills, with panic symptoms, deterioration in her confidence level, and a decline in concentration.  She reported mental confusion and memory lapses, citing occasions in which she failed to turn off her stove and paying the same bill twice.  Findings yielded diagnoses of a recurrent major depressive disorder, moderate to severe, and a panic disorder, for which a GAF scale score of 50 was assigned.  The examiner acknowledged a change for the worse in the Veteran's symptoms, including a decline in confidence and self-esteem and a greater degree of social withdrawal, including contact with family members.  Daily manifestations were noted to entail disrupted sleep, lack of energy, feelings of hopelessness, no motivation, and weight gain.  A VA social and industrial survey followed in June 2010, with the examining VA social worker finding that the Veteran's depression was exacerbated by her inability to gain and sustain employment and that there was present moderate social and industrial impairment due to service-connected disablement.  A GAF scale score of 55 was noted to have been assigned one day prior the survey.  

There is evidence presented both for and against entitlement to a higher initial rating for a major depressive disorder, to include the Veteran's statements as to the impact of her disorder on her daily life, which are credible and probative.  That evidence is divided equally and, given the range of GAF scores approximating 50, the Board determines that the disability picture presented more nearly approximates the criteria for the assignment of a 70 percent schedular evaluation, but none greater than 70 percent.  There clearly is no showing of total social and industrial impairment, warranting a 100 percent schedular evaluation.   

Lastly, a determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected major depressive disorder is wholly accounted for under DC 9434, which provides, as here, a 70 percent rating where there is significant social and industrial impairment, but not complete social and industrial impairment.  There is otherwise no indication in the record that DC 9434 fails to describe adequately or contemplate the current disability level, and, as such, the question of extraschedular consideration need not proceed further.  

In all, the record supports the assignment of an initial rating of 70 percent rating for a major depressive disorder throughout the pendency of the claim, i.e., since May 4, 2006, but no schedular or extraschedular rating in excess of 70 percent.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7; Mauerhan, Fenderson , supra. 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the matter at hand, service connection has been established for a major depressive disorder, for which a rating of 70 percent rating has been assigned herein.  In addition, service connection has been established for bronchial asthma, evaluated as 30 percent disabling; endometriosis, evaluated as 30 percent disabling; and left hip bursitis and left neck torticollis, each evaluated as 10 percent disabling.  Thus, a combined schedular evaluation of 90 percent is for assignment and, hence, the schedular requirements of 38 C.F.R. § 4.16(a) are met.  The question thus presented by this appeal is whether the Veteran is rendered unemployable by her service-connected disabilities.  

Information now of record is to the effect that the Veteran obtained a Bachelor of Arts degree at an undergraduate institution and has worked in a variety of jobs including that of an accounts payable clerk, systems analyst, receptionist, customer service and computer support representative, automation assistant, and census worker.  All gainful work activity reportedly ceased in or about September 2002.  

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of her service-connected disabilities, finding that the evidence of unemployability was outweighed by evidence to the contrary.  While conceding the existence of evidence both for and against TDIU is of record, the Board points out that the medico-legal question of the Veteran's employability due exclusively to service-connected disablement was only addressed by one VA examiner, with that occurring on remand in a March 2011 addendum to a May 2010 report of a VA psychological or psychiatric examination.  That VA examiner, following a review of the claims folder, opined that the Veteran's service-connected disabilities at least as likely as not rendered her Veteran unemployable.  That VA examiner was fully within her competency to furnish that opinion and the Board finds that opinion to be highly persuasive and accords it great weight.  

The record is replete with references dating to 2006 as to the various limitations imposed by the Veteran's wide-ranging service-connected disabilities.  While the Board acknowledges that a VA examiner who last treated the Veteran in 2004 advocated in early 2006 that the Veteran attempt a return to employment, it is noted that by definition, a 70 percent rating for her psychiatric disablement contemplates occupational and social impairment in deficiencies in most areas and there are physical disabilities involving pain and limitation of motion, and which affect her ability to breath and move about.  It is significant that a combined schedular evaluation of 90 percent is for assignment based solely on service-connected disabilities.  

A VA examiner concluded in January 2009 that the Veteran would have difficulty performing work-related activities involving prolonged sitting due to hip and neck pain, and in June 2010, following VA examination, functional limitations involving an inability to walk more than a yard, climb one stair, or sit or stand for more than ten minutes were cited.  The Veteran's asthma, her neck torticollis, and hip bursitis was each then noted to preclude work requiring mild to moderate exertion, although sedentary work was judged to be within her capabilities as to each of those individual disorders.  

The evidence denoting multiple limitations associated with the Veteran's service-connected disabilities, which in combination are found to render the Veteran unemployable, is not outweighed by evidence to the contrary.  On that basis, entitlement to a TDIU is warranted.  


ORDER

An initial schedular rating of 70 percent, but none greater, for a major depressive disorder, is granted for the period beginning May 4, 2006, subject to those provisions governing the payment of monetary benefits.  

A TDIU is granted, subject to those provisions governing the payment of monetary benefits. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


